Exhibit 10.13

 

NASH-FINCH COMPANY
1997 NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN

(2003 REVISION)

 

Second Declaration of Amendment

 

Pursuant to the retained power of amendment contained in Section 6.1 of the
instrument entitled “Nash Finch Company 1997 Non-Employee Director Stock
Compensation Plan (2003 Revision)” (the “Plan”), the undersigned hereby amends
such Plan effective December 27, 2004 to provide that there may be no new
participants in the Plan after December 31, 2004, that no election may be made
under the Plan to defer Director Cash Compensation with respect to any Plan Year
beginning after December 31, 2004, and that no Director Cash Compensation may be
deferred under the Plan after December 31, 2004, with the timing of any deferral
determined in a manner consistent with Internal Revenue Code section 409A and
the regulations, rulings and guidance issued thereunder by the U.S. Treasury
Department and the Internal Revenue Service.  Specific provisions of the Plan
are amended in the manner described below.

 

1.                                       The first two sentences of
Section 2.1(b) are amended to read as follows:

 

“(b)                           Each individual who is a Qualified Director on
the first day of a calendar year that begins prior to December 31, 2004 is
eligible to make deferral elections pursuant to Section 3.3 with respect to such
calendar year.  An individual who becomes a Qualified Director after the first
day of a calendar year that begins prior to December 31, 2004 is eligible to
make deferral elections pursuant to Section 3.3 with respect to the remainder of
such calendar year.”

 


4.                                       SECTION 3.3(B) IS AMENDED TO READ AS
FOLLOWS:


 


“(B)                           WITH RESPECT TO SERVICES TO BE PERFORMED DURING A
CALENDAR YEAR THAT BEGINS PRIOR TO DECEMBER 31, 2004, A QUALIFIED DIRECTOR MAY
ELECT TO DEFER ALL OR ANY PORTION OF HIS OR HER DIRECTOR CASH COMPENSATION
RELATING TO HIS OR HER SERVICES AS A QUALIFIED DIRECTOR DURING SUCH CALENDAR
YEAR.  ANY PORTION SO ELECTED WILL AUTOMATICALLY APPLY TO THE QUALIFIED
DIRECTOR’S DIRECTOR CASH COMPENSATION AS ADJUSTED FROM TIME TO TIME DURING SUCH
CALENDAR YEAR.”


5.                                       THE INTRODUCTORY CLAUSE OF SECTION 7.11
IS AMENDED TO READ AS FOLLOWS:


 

“‘Director Cash Compensation’ means all amounts payable in cash by the Company
to a Qualified Director for his or her services to the Company as a Qualified
Director during any calendar year that begins prior to December 31, 2004,”.

 

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers this 27th day of December, 2004.

 

 

 

NASH FINCH COMPANY

 

 

 

 

 

 

Attest:

   /s/  John A. Haveman

 

By:

   Kathleen E. McDermott

 

 Assistant Secretary

 

Senior Vice President

 

1

--------------------------------------------------------------------------------

 